Citation Nr: 1513993	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-06 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased disability rating for lumbar spine degenerative arthritis, rated as 10 percent disabling prior to March 28, 2014, and rated at 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to May 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Prior to March 28, 2014, the Veteran's lumbar spine degenerative arthritis manifested in normal range of motion measurements, pain, and localized tenderness not resulting in abnormal gait or spinal contour.

2.  From March 28, 2014, the Veteran's lumbar spine degenerative arthritis manifested in forward flexion limited to 30 degrees and painful motion, weakness, excess fatigability, and flare-ups.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for lumbar spine degenerative arthritis prior to March 28, 2014, and a rating in excess of 40 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

The Veteran's service treatment records and VA medical treatment records have been obtained.  VA examinations were conducted in June 2011 and March 2014; the record does not reflect that they are inadequate for rating purposes.  They are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran seeks an increased disability rating for lumbar spine degenerative arthritis (low back disability), rated as 10 percent disabling prior to March 28, 2014, and rated at 40 percent thereafter.  Spine disabilities are generally rated under the same formulas, with the exception of intervertebral disc syndrome (IVDS) which has an alternate rating formula for incapacitating episodes.  See 38 C.F.R. § 4.71a, DCs 5235-5243.  From the outset, however, the Board notes that the evidence does not show IVDS or indicate the occurrence of any incapacitating episodes, as defined by VA regulation.  Therefore, the alternate rating formula is not applicable for rating the Veteran's low back disability.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the cervical spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

There are several notes set out after the diagnostic criteria.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate DC.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243.

In June 2011, the Veteran underwent a VA examination.  He reported daily back pain that is constant and a 5-6 in terms of severity on a scale of 1-10.  The pain increases to an 8 with bending or lifting.  The pain is not radicular.  He stated that he is only able to sleep on his left side.  When doing chores outside, such as raking or shoveling, he uses back support.  He has not had any incapacitating episodes in the prior 12 months.

On examination, there was tenderness to palpation in the upper left paralumbar muscles.  There was no muscle spasm.  Gait was normal.  There was negative straight leg raising signs bilaterally.  Strength in the lower extremities was 5/5 against resistance bilaterally.  Forward flexion was to 90 degrees, extension was to 30 degrees, lateral bending was to 30 degrees bilaterally, and rotation was to 30 degrees bilaterally.  There was mild low back pain when rising from the 90 degree flexed position.  There was upper lumbar pain with repetitive movement.  On repetition, there was no further decreased range of motion, fatigue, weakness, lack of endurance, or functional impairment.  The examiner ordered x-rays, which returned normal.  The examiner diagnosed a low back strain.

In a December 2013 Primary Care Clinic Note, the Veteran reported that he deals with daily back pain and has limitation in some movements such as bending over and picking things up.  He reported that the pain has not changed over the past 3 years.  There was no weakness or changes in sensation.  There was no radiculopathy.  There was no bowel or bladder incontinence.

The Veteran underwent another VA examination in March 2014.  He reported pain above and below the belt line.  The pain was characterized as sharp constant pain.  He stated that he can sit for 5-10 minutes, that standing also causes aggravation, and that he can only drive a motor vehicle for an hour.  He reported that he does use lumbar support in his car and he regularly uses a back brace.  He reported experiencing stiffness and being intolerant to the cold weather.  Heat and warm showers provided relief.  He reported that he can only tug, pull, or lift 25-30 pounds.  He experiences increased pain with rotational movements and he is limited in his movement.  He reported experiencing flare-ups during which he must cease moving and rest (although no indication of episodes of physician-prescribed bedrest).  There was no radicular pain.  He reported being employed as a tow truck driver.

On examination, forward flexion was limited to 30 degrees, extension was limited to 0 degrees, and lateral flexion and rotation were limited to 15 degrees bilaterally.  There was objective evidence of painful motion at the extremes.  On repetition, there was no additional reduction in range of motion.  The examiner marked that the Veteran's functional loss is caused by less movement than normal, weakness, excess fatigability, and pain on movement.  The thoracolumbar back did present tenderness or pain on palpation.  There was no muscle spasms but there was guarding not resulting in abnormal gait or abnormal spinal contour.  Strength in the lower extremities was 5/5 bilaterally and there was no muscle atrophy.  Deep tendon reflexes were normal.  Sensation testing revealed normal results and there was no radicular pain.  Straight leg raising tests returned negative bilaterally.  There was no ankylosis of the spine.  There was no IVDS or incapacitating episodes.  An x-ray study was performed and it revealed degenerative arthritis.

The examiner also explained the functional impact of the Veteran's disability.  He stated that prolonged sitting and standing, as well as any attempted repetitive heavy lifting, bending, or stooping, will cause increased discomfort and pain.  The Veteran's range of motion will be dependent on the severity of a flare-up episode; however, no specific degree of limitation of range of motion during a flare-up can be accurately estimated orthopedically.

The Veteran also submitted a personal statement alleging that his disabilities are straining his professional and family life.  He alleged that his current employer has had to accommodate his issues and this has led him to believe he may not be retained.  In regards to family life, his stated that his disabilities prevent him from helping out around the house and helping with his children.  He claimed that they have caused marital strife as they have caused him to be irritable and have resulted in less intimacy in his marriage.

For the period prior to March 28, 2014 a higher 20 percent rating would be available if the Veteran's forward flexion was shown to be greater than 30 degrees but not greater than 60 degrees, or if the thoracolumbar spine had a combined range of motion not greater than 120 degrees, or if there existed muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  During this period, however, the Veteran's lumbar spine demonstrated normal range of motion measurements and did not show spasms, guarding or abnormal gait.  As a result, a higher 20 percent rating is not warranted for the period prior to March 28, 2014.

The Board has considered Deluca and Mitchell and the Veteran's symptoms of pain and tenderness; however, the evidence does not show that these symptoms result in additional disability beyond that reflected in his range of motion measurements.  Thus, the next higher rating, a 20 percent rating, is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 36, 37 (2011); see also 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5237.

For the period from March 28, 2014, a higher 50 percent rating is available for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is available for unfavorable ankylosis of the entire spine.  Id.  Throughout this period and the entire period on appeal, the Veteran's low back disability has not manifested in ankylosis.  Thus, a higher rating is not warranted.

Again, the Board has considered Deluca and Mitchell and the Veteran's symptoms of painful motion, less movement than normal, weakness, excess fatigability, and flare-ups.  In the March 2014 VA examination, the examiner found that the flare-ups do cause additional impairment in range of motion but the extent of additional impairment cannot be accurately measured.  The Veteran stated that when flare-ups occur he has to cease activity but there is no evidence that the flare-ups result in symptoms more closely approximating ankylosis of the spine. Accordingly, a higher 50 percent rating is not warranted.  See DeLuca, 8 Vet. App. at 205; Mitchell, 25 Vet. App. at 36-37; see also 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5237.

As the Veteran has not exhibited any associated objective neurologic abnormalities, such as bowel or bladder impairment or radiculopathy, a separate rating for such disabilities is not warranted.  As noted above, throughout the course of the appeal the Veteran's disability has not manifested in IVDS or caused any incapacitating episodes; therefore, the alternate rating formula for IVDS is not applicable for rating the Veteran's lumbar spine arthritis.

The Board has also considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b).  Limitation of motion and pain are expressly considered in the schedular rating criteria  The Board notes that for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Accordingly, the Board finds that all findings and impairment (to include, limitation of motion and impacts on the Veteran's professional and family life) associated with the disability at issue are encompassed by the schedular criteria for the rating assigned.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Court has held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) exists as part of a claim for an increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Locklear v. Shinseki, the Court recognized VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  24 Vet. App. 311, 315 (2011).  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.  Here, the record reflects that in an October 2014 rating decision the RO denied the TDIU issue.  The Veteran was notified of this unfavorable decision and did not file a notice of disagreement.  The Board thus finds that finds that this issue was separately adjudicated and that the Board does not have jurisdiction over the issue. 

In sum, a 10 percent rating for the Veteran's low back disability is warranted prior to March 28, 2014, and a 40 percent rating is warranted thereafter.


ORDER

A disability rating in excess of 10 percent prior to March 28, 2014 and in excess of 40 percent thereafter for degenerative arthritis of the lumbar spine is denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


